DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/12/2021, 7/31/2021, 10/6/2021 and 4/20/2022 was filed and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 11/15/2022 have been fully considered but they are not persuasive. 
Applicant’s argument – (page 6-7) Applicant argues the following “Thus, Barbu appears to disclose detecting and tracking an ablation catheter tip to obtain a 3D reconstruction of the ablation catheter tip location. Barbu does not appear to disclose generating a 3D reconstruction of the fluoroscopic images based on determined orientation of the patient's body in the fluoroscopic images. Therefore, Barbu does not appear to teach or reasonably suggest "generating a three-dimensional (3D) reconstruction of the fluoroscopic images based on at least the determined orientation of the patient's body in the fluoroscopic images," a recited by independent claim 1, and as similarly recited by independent claim 12.” Please read the Remark for further detail. 
Examiner response – Examiner respectfully disagree. As pointed out before early in the claim that Barbu et al teaches in 0002 where fluoroscopic imaging of the heart (anatomic feature) where the image sequence data are fluoroscopic, where these fluoroscopic image data will be used for any 3D model reconstruction/generation since they are the only image data collected. Paragraph 0006 further teaches detecting position and orientation of each frame of the fluoroscopic image sequences, where above teaches using for heart (patient’s body), such that this view as the orientation of the patient’s body in the fluoroscopic images as mentioned above and to be considered. Paragraph 0030-0033, especially 0031 teaches the generation of 3D by reconstruction of the frames of the fluoroscopic image sequence, as mentioned before, where above teaches with the consideration orientation of the patient’s body. One ordinary skill in the art with a view from 0031 where Barbu et al teaches reconstruction (generation) of the 3D reconstruction with the image data from fluoroscopic imaging of the heart (anatomic feature) where the image sequence data that was collected before, where it would be logical that the orientation of the patient’s body will be taking in to consideration to proper register all the data image sequence such that will be proper for alignment during reconstruction (generation) of the 3D of the anatomic feature. This response is applied to claim 1 and 12 and all their dependent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Barbu et al (US 2009/0062641) in view of Lang et al (US 2017/0258526).
Claim 1:
Barbu et al (US 2009/0062641) teaches the following subject matter:
A method of performing local registration in a medical device navigation procedure, the method comprising: 
acquiring fluoroscopic images of at least one anatomic feature and a medical device in a patient's body captured by a fluoroscopic imaging device (0002 teaches fluoroscopic imaging of the heart (anatomic feature) and detecting and tracking an ablation catheter tip (medical device) for image sequences of the heart); 
to determining the orientation of the patient's body in the fluoroscopic images based on the processing of the (0006 teaches detecting position and orientation of each frame of the fluoroscopic image sequences, where above teaches using for heart (patient’s body)); and 
generating a three-dimensional (3D) reconstruction of the fluoroscopic images based on at least the determined orientation of the patient's body in the fluoroscopic images (0005 detecting and tracking an ablation catheter tip in fluoroscopic image sequences of the heart. Such detection and tracking of an ablation catheter tip can be used to obtain a 3D reconstruction, paragraph 0030-0033, especially 0031, of the ablation catheter tip location from a bi-plane fluoro resulting from two fluoroscopic image sequences of an ablation procedure obtained from different angles. The 3D reconstruction of the ablation catheter tip location can be used in conjunction with a CT volume of a patient to provide real-time 3D navigation capabilities inside the heart.).

Barbu et al teaches all the subject matter above, but not the following which is taught by Lang et al (US 2017/0258526):
processing the fluoroscopic images by a neural network (0205 teaches use of neural network for registering to common coordinate system of images such as lungs (0241) and where the images are fluoroscopy in 0451, 0519 and 0668); fluoroscopic images by the neural network (0205 teaches use of neural network for registering to common coordinate system of images such as lungs (0241) and where the images are fluoroscopy in 0451, 0519 and 0668).
Barbu et al and Lang et al are both in the field of image analysis, especially processing 3D reconstruction of fluoroscopy images such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify Barbu et al processing of fluoroscopic images by Lang et al using of neural network on processing, would provide live data seen through the optical head mounted display which can be used for the coordinate measurements, which can be part of the intra-operative measurements as disclosed by Lang et al in 0205.

Claim 2:
The method of claim 1, wherein the fluoroscopic images are captured by performing a fluoroscopic sweep with the fluoroscopic imaging device (Barbu et al - 0002 teaches imaging, detecting and tracking over imaging sequence would be view by one ordinary in the art as sweep all imaging sequence for the constant detecting and tracking), and 
wherein each of the fluoroscopic images from the fluoroscopic sweep are processed using the neural network and the results of the processing are combined to determine the orientation of the patient's body in the fluoroscopic images (Lang et al – above teaches using of neural network for fluoroscope images, where 1219 further detail for surgical guide on operation in the live patient would have determined the orientation or alignment for the surgery display).

Claim 3:
The method of claim 1, wherein the at least one anatomic feature is a sub-anatomical region, further comprising: 
acquiring position information of the medical device in the sub-anatomical region from an electromagnetic sensor disposed on the medical device (Barbu et al – 0019-0024 teaches position x,y as well as orientation, for the fluoroscopic images in regard to catheter tips (medical device), above teaches devices for fluoroscopic images view as electromagnetic sensor); 
identifying the sub-anatomical region based on the position information (Lang et al - 0262 teaches ear (anatomical) and its unique shape (sub-anatomical region); 0921 teaches list of structure in the region with sub-anatomical regions such as spinal and its vertebrate body fractures, endplate, vertebral cortex); and 22PATENT APPLICATION A0003565US02 (00017-01074US01) 
processing the fluoroscopic images by a trained neural network based on the identified sub- anatomical region to determine the orientation of the patient's body in the fluoroscopic images (Lang et al – 0205 teaches use of neural network for fluoroscopic images; 0262 teaches use of neural network for registering and aligned live data of the patient with additional pattern and matching recognition, such as ear and its unique shape (sub-anatomical region)).

Claim 4:
Barbu et al further teach:
The method of claim 3, wherein the fluoroscopic images form a portion of a fluoroscopic sweep (figure 1 and 0027-0028 teaches fluoroscopic image sequence (fluoroscopic sweep)).

Claim 5:
Lang et al further teach:
The method of claim 3, further comprising resizing the fluoroscopic images (0108 teach the use of virtual window to drag to particular position, lock and resize for the ease of the user in movement or fix relationship).


Claim 6:
Lang et al further teach:
The method of claim 3, wherein the sub-anatomical region is a lobe of a lung (0145 teaches patient body parts such as brain, heart, lungs, liver, spleen, bowel, bladder…etc).

Claim 7:
Lang et al further teach:
The method of claim 4, wherein a subset of the fluoroscopic images is processed by the neural network (0205 teaches the use of neural network for fluoroscopic image processing, where 0262 teaches registering, aligning and matching of anatomical part and its unique shape (subset)).

Claim 9:
Barbu et al further teach:
The method of claim 3, wherein the medical device is a navigation catheter and the electromagnetic sensor forms part of an electromagnetic navigation system (abstract teaches the use of catheter; 0003-0004 teach ablation catheter with a special tip is used to perform the ablation by applying energy (radiofrequency) at the locations of abnormal electrical activity.).

Claim 12:
Barbu et al (US 2009/0062641) teaches the following subject matter:
A system for performing local registration using fluoroscopy comprising: 
a processor in communication with a fluoroscope (0033 teaches use of computer processor. Above teaches fluoroscope imaging and imaging sequence); and 
a memory configured to store and instructions that, when executed by the processor (0016-0017 teaches use of memory to store and execute (0033)), cause the processor to: 
acquire fluoroscopic images of at least an anatomical structure and a medical device in a patient's body (0002 teaches fluoroscopic imaging of the heart (anatomic feature) and detecting and tracking an ablation catheter tip (medical device) for image sequences of the heart (patient body)); 
determine the orientation of the patient's body in the fluoroscopic images based on the results of processing (0006 teaches detecting position and orientation of each frame of the fluoroscopic image sequences, where above teaches using for heart (patient’s body)); 
generate a three-dimensional (3D) reconstruction of the fluoroscopic images based on at least the orientation of the determined orientation candidate; and perform local registration based on the 3D reconstruction (0005 detecting and tracking an ablation catheter tip in fluoroscopic image sequences of the heart. Such detection and tracking of an ablation catheter tip can be used to obtain a 3D reconstruction, paragraph 0030-0033, especially 0031, of the ablation catheter tip location from a bi-plane fluoro resulting from two fluoroscopic image sequences of an ablation procedure obtained from different angles. The 3D reconstruction of the ablation catheter tip location can be used in conjunction with a CT volume of a patient to provide real-time 3D navigation capabilities inside the heart).

Barbu et al teaches all the subject matter above, but not the following which is taught by Lang et al (US 2017/0258526):
processing the fluoroscopic images by a neural network (0205 teaches use of neural network for registering to common coordinate system of images such as lungs (0241) and where the images are fluoroscopy in 0451, 0519 and 0668); 
fluoroscopic images by the neural network (0205 teaches use of neural network for registering to common coordinate system of images such as lungs (0241) and where the images are fluoroscopy in 0451, 0519 and 0668).
Barbu et al and Lang et al are both in the field of image analysis, especially processing 3D reconstruction of fluoroscopy images such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify Barbu et al processing of fluoroscopic images by Lang et al using of neural network on processing, would provide live data seen through the optical head mounted display which can be used for the coordinate measurements, which can be part of the intra-operative measurements as disclosed by Lang et al in 0205.

Claim 13:
Barbu et al teach:
The system of claim 12, wherein the instructions, when executed by the processor, further cause the processor to generate and display a fluoroscopic computed tomography image derived from the 3D reconstruction (0031-0033 teach display as an output to enable user interaction).

Claim 14:
The system of claim 12, wherein the instructions, when executed by the processor, further cause the processor to: acquire a sequence of fluoroscopic images of at least a medical device in a patient's body (Barbu et al – 0002-0006 teaches imaging, detecting and tracking over imaging sequence would be view by one ordinary in the art as sweep all imaging sequence for the constant detecting and tracking); train the neural network using a first portion of the sequence of fluoroscopic images; and validate the neural network using a second portion of the sequence of fluoroscopic images (Lang et al – above teaches using of neural network for fluoroscope images, where 1219 further detail for surgical guide on operation in the live patient would have determined the orientation or alignment for the surgery display).

Claim 15:
The system of claim 14, wherein the neural network incorporates orientation candidates (Barbu et al – 0005 teach 3D reconstruction with different angles in real time of the and inside the heart (candidate), where viewing different angles of a 3D model would mean the ability to view with different orientations. Lang et al – above address the use of neural network as part of the fluoroscopic images processing).

Claim 16:
The system of claim 15, wherein the orientation candidates include flip candidates (Barbu et al – 0005 teach 3D reconstruction with different angles in real time of the and inside the heart (candidate), where viewing different angles of a 3D model would mean the ability to view with different orientations).

Claim 17:
The system of claim 16, wherein the flip candidates include: (1) head up, right arm left, (2) head up, right arm left, (3) head down, right arm left, and (4) head down, right arm right (Barbu et al – 0005 teach 3D reconstruction with different angles in real time of the and inside the heart (candidate), where viewing different angles of a 3D model would mean the ability to view with different orientations. One ordinary in the art would be able to view the different flip/different view to any 3D model image maybe it be the heart of any image that is captured of anatomy of interest).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Barbu et al (US 2009/0062641) in view of Lang et al (US 2017/0258526) as applied to claim 1 above, and further in view of Piat et al (US 2019/0050999).
Claim 8:
Barbu et al and Lang et al teaches all the subject matter above (Lang et al – 0205 teach the use of neural network), but not the following which is taught by Piat et al:
The method of claim 1, wherein the neural network is a convolutional neural network including convolutional layers, batch normalization layers, rectified linear unit layers, maximum pooling layers, an average pooling layer, and a fully connected layer (figure 6 and 0024 teaches the use of convolutional neural network (CNN) in order to speed up training; 0042 teaches where CNN with layers. One ordinary in the art would recall the definition, which is defined and well known, and anatomy of a CNN with all what is listed above).
Barbu et al and Lang et al and Piat et al are all the field of image analysis, especially medical image especially fluoroscopic image 3D image processing registering such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify Barbu et al and Lang et al by Piat et al by using a convolutional neural network such would speed up training as disclosed by Piat et al in 0024. 

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Barbu et al (US 2009/0062641) in view of Lang et al (US 2017/0258526) as applied to claim 2 above, and further in view of Huber et al (US 2014/0343401).
Claim 10:
Barbu et al and Lang et al teaches all the subject matter above, but not the following which is taught by Huber et al:
The method of claim 2, wherein the processing includes, for each fluoroscopic image of the fluoroscopic images: generating a probability value for orientation candidates; and23PATENT APPLICATION A0003565US02 (00017-01074US01)selecting the orientation candidate having the highest probability value (0095-0096 teach the color map 500 with probabilities of the marker “Also, in the illustrated example, the regions 510a-510c represent respective probabilities of 90%, 95%, and 99% that the marker is in those respective regions” is considered to be a probability map).
Barbu et al and Lang et al and Huber et al are all the field of image analysis, especially medical image especially fluoroscopic image 3D image processing registering such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify Barbu et al and Lang et al by Huber et al because the assessments of regions such as tumors in the lung area require determination of motion such as respiratory motion. Determining the probability that a marker may be in a certain region of the image better represents the patient’s anatomy across different phases of the respiratory cycle and reduces damage to healthy tissue as disclosed by Huber et al in 0002-0004.

Claim 11:
Barbu et al teach: 
The method of claim 10, wherein the orientation candidates are four flip candidates (above teach orientation and 0002-0005 teaches heart (candidate) which has four camber (four flip)).


Allowable Subject Matter
Claims 18 and 20 are allowed due to amendment of objected claim language.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Soper et al (US 2019/0038365) teach Systems And Methods Of Pose Estimation And Calibration Of Perspective Imaging System In Image Guided Surgery - fluoroscopic imager, having a first set of parameters, first fluoroscopic image data of a first fiducial marker within a surgical coordinate space (abstract).
KEDMI-SHAHAR et al (US 2019/015007) teaches System For Identifying Target In Displayed Reconstruction Of Body Region Of Patient, Has Storage Devices Displaying Fined Reconstruction On Display And Receiving Selection Of Target In Reconstruction, And Processor Executing Instructions

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG-YIN TSAI whose telephone number is (571)270-1671. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSUNG YIN TSAI/Primary Examiner, Art Unit 2656